Van Brunt, P. J.
(dissenting) :
I dissent from the conclusion arrived at in this case, upon the ground that the railroad companies had acquired a right to the usA of a portion of the street for railroad purposes, andas they have- ' only exercised that right, it is true in a different manner from that-in which they had theretofore used it, but for the same purposes, I-am unable to see that any right of the abutting owners have been-infringed upon, or how they have suffered any damages. They acquired their title to the premises claimed to have been injured,-, subject to this right of the railroad companies, and have no ground-of complaint because the railroad companies have exercised their-rights, although moved thereto by the act of the Legislature. (Laws.of 1892, chap. 339.)
Judgment affirmed, with costs.